Title: To James Madison from Isaac Cox Barnet (Abstract), 12 March 1805
From: Barnet, Isaac Cox
To: Madison, James


12 March 1805, “Rue de Varenne No. 648,” Paris. “The last letters I had the honor of addressing you were relative to the settlement of the late Board’s Accompt and my own as one of the Commissioners.
“The object of this is merely to accompany the succeeding Numbers of the Moniteur (which I have continued to forward since the 1st. of September last.) and to say that General Armstrong having desired me to discontinue the subscription for that paper on account of Government—I cannot, after the 21st. inst., have the pleasure of contributing, by my care of it, towards the collection of that Gazette.
“Waiting in expectation of a new Consular Commission to meet the change in this Government, I have hitherto left the District of Havre under Mr. Mitchell’s immediate care—and have not yet been down to Cherbourg—where I purpose being occasionally so long as the other ports continue blocaded—unless the President should at your instance, think proper to accept my services in some temporary Situation—such as I took the liberty of suggesting in my letter of December last.”
